Case 1:20-cv-02816-JMS-MJD Document 1-33 Filed 10/30/20 Page 1 of 16 PageID #: 214




                                               07/16/2020

 TransUnion
 P.O. Box 2000
 Chester, PA 19022-2000

 Re:   Consumer Name: Thomas L. Whittaker
       Home Address: 2260 E. 75th St. Indianapolis, IN 46240
       SSN:
       My Date of Birth:
       Report No./ Date of Report: 368055265 / May 7, 2020

Sent Via Certified Mail No.: 7019 2280 0000 1171 4656

                 REQUEST TO BLOCK CREDIT REPORTING INFORMATION
             PURSUANT TO SECTION 605B OF THE FAIR CREDIT REPORTING ACT


To Whom It May Concern:

          Your company provided me with consumer credit reports containing fraudulent information.
 I identified the specific information that is not mine and is harming my credit rating. I am a victim of
 identity theft. I have disputed this information to you four times to limited avail, even after providing
 an official police report, an affidavit of fraud filed with the Marion, County Indiana Superior Court,
 and an FTC Report reference number (Ref. No. 117200750). In your most recent responsive
 correspondence dated June 3, 2020, you deleted the US Bank tradeline and inquiry, but failed to
 address the other disputed items.

          I am now explicitly requesting that you BLOCK the below-indicated information
 immediately pursuant to Section 605B of the Fair Credit Reporting Act as it resulted from identity
 theft. In support thereof, I am including (1) the police report from the Kennewick, Washington Police
 Department (under the Fair Credit Reporting Act, this report qualifies as an “identity theft report”);
 (2) an affidavit of fraud filed with the Marion County, Indiana Superior Court; (3) a copy of my
 driver’s license; (4) a copy of a utility bill; (5) a notarized TransUnion Identity Theft Victim
 Assistance Affidavit; and (6) a complete list of the addresses I have lived at for the last two years.
 Please BLOCK the following account information as requested.

 Incorrect Furnisher Account Information

   1) Furnisher Name/Address: Bank of America
       Furnisher Acct. No.:
       Opened: 01/30/2018


   2) Furnisher Name/Address: US Bank
       Furnisher Acct. No.:
       Opened: 10/12/2017




                                                                                      Exhibit EE
Case 1:20-cv-02816-JMS-MJD Document 1-33 Filed 10/30/20 Page 2 of 16 PageID #: 215




Incorrect “Regular Inquiry” Information

   1) Entity Requesting Inquiry: US Bank
     Requested On: 12/21/2018
       Inquiry Type: Individual
Incorrect “Account Review Inquiry” Information

   1) Entity Requesting Inquiry: Bank of America
    Requested On: 12/16/2019


   2) Entity Requesting Inquiry: Bank of America
    Requested On: 12/19/2019

   3) Entity Requesting Inquiry: Professional Recovery via Credit Control
    Requested On: 12/05/2019


   4) Entity Requesting Inquiry: Stenger Stenger
    Requested On: 08/19/2019

         Inaccurate Personal Information

   1) The following telephone numbers are incorrect—these numbers do not belong to me and they have never
      belonged to me before.

               509 209 8643
               509 396 1366
               509 581 0013

   2) The following employment data is incorrect—I do not work for this employer and I have never worked for this
      employer before.

               Kennewick General Hospital

       This request to BLOCK the above-indicated information is not being made in error as
evidenced by three prior disputes. This request to BLOCK the above-indicated information is not
being made on the basis of any misrepresentation of fact relevant to the request to block as evidenced
by the Kennewick, Washington police report, notarized affidavit of fraud filed with the Marion
County, Indiana Superior Court, and FTC report reference number. And, I have not obtained
possession of goods, services, or money as a result of the transactions which I am requesting be
BLOCKED.

                                                             Sincerely,



                                                             /s/Thomas L. Whittaker




                                                                                   Exhibit EE
Case 1:20-cv-02816-JMS-MJD Document 1-33 Filed 10/30/20 Page 3 of 16 PageID #: 216




                                                                Exhibit EE
Case 1:20-cv-02816-JMS-MJD Document 1-33 Filed 10/30/20 Page 4 of 16 PageID #: 217




                                                                Exhibit EE
Case 1:20-cv-02816-JMS-MJD Document 1-33 Filed 10/30/20 Page 5 of 16 PageID #: 218




                                                                Exhibit EE
    Case 1:20-cv-02816-JMS-MJD Document 1-33 Filed 10/30/20 Page 6 of 16 PageID #: 219
                                                Incident/Investigation Report
                    Agency: KPD                    Case Number:                                       Date: 05/04/2020 12:22:52



                                                   Incident Information
Date/Time Reported          Occ From Date/Time         Date/Time Found           Officer
04/01/2020 11:12            04/01/2020 11:12           04/01/2020 11:12          (1130) VALDEZ, TONY
Incident Location
3600 W 42ND AVE, KENNEWICK, WA




                                                                Charges
         Charge Type Description                                                                                 Statute                  UCR
                                                                                                                                              ¨ Att
    1    State       IDENTITY THEFT                                                                           9.35.000                    26F þ Com
Alcohol, Drugs or Computers Used       Location Type                       Premises Entered   Forced Entry       Weapons
¨ Alcohol ¨ Drugs ¨ Computers          RESIDENCE / HOME / APT /                               ¨ Yes þ No          1.
Entry                      Exit                     Criminal Activity                                              2.
                                                                                                                   3.
Bias Motivation                     Bias Target                          Bias Circumstances                      Hate Group




                                                                Victims
Seq. #      Type                     Injuries                                                  Residency Status                  Ethnicity

    1       INDIVIDUAL               None                                                                                        Non-Hispanic
Name(Last, First, M)                                                                               Race      Sex           DOB                  Age
WHITTIAKER, THOMAS LEE                                                                            W          M             03/19/1960             60
Address                                                                                                                      Home Phone
2260 E 75TH ST, INDIANAPOLIS, IN 46240                                                                                      (317) 626-0517
Employer Name/Address                                                                                                        Business Phone


Victim of Crimes                                                                                                             Cell Phone
1




Report: r_lw1ni.frx                                              Page 1 of 4
                                                                                                                   Exhibit   EE
                                                                                                                      05/04/2020 12:22:52
    Case 1:20-cv-02816-JMS-MJD Document 1-33 Filed 10/30/20 Page 7 of 16 PageID #: 220
                                             Incident/Investigation Report
                    Agency: KPD                      Case Number:                                       Date: 05/04/2020 12:22:52




                                                               Property
 Seq. #     Description                                                              Serial Number                   Make/Model
   1        IDENTITY NAME
Owner                                                                                License / State                 Color
 WHITTIAKER, THOMAS LEE
Status                              Status Officer                            Quantity        Units of Measure          Value
 STOLEN                             (1130) VALDEZ, TONY                              1.00                               $1.00
Gun Type                  Caliber                     Finish                  Grip                                   Gun Stock


Condition                 Gun Test              Test Type                     Sight Test               Sight Type
                          ¨ Yes þ No                                           ¨ Yes þ No
Property Notes
Name of: WHITTIAKER, THOMAS LEE

Property Code changed from 66 to 77 by User TVALDEZ 04/01/2020




Report: r_lw1ni.frx                                             Page 2 of 4
                                                                                                                    Exhibit   EE
                                                                                                                       05/04/2020 12:22:52
    Case 1:20-cv-02816-JMS-MJD Document 1-33 Filed 10/30/20 Page 8 of 16 PageID #: 221
                                               Incident/Investigation Report
                   Agency: KPD                       Case Number:                                         Date: 05/04/2020 12:22:52




                                                           Notes/Narrative

Identity Theft - Report
3600 W 42nd Ave - Residence
Officer Tony Valdez, K37 (1130)
Report Date/Time: 04/01/2020 11:12 Hrs.

Synopsis:
On the reported date and time, the victim called police to report his identity was stolen and three (3) credit cards were open in his name. At this
time there are no suspect(s) or leads.

Report:
On Wednesday, April 1, 2020 at 11:12 hours, I was on routine uniformed patrol for the City of Kennewick Police Department which is in Benton
County when I was dispatched to an identity theft report by phone.

I called the reporting party and victim, Thomas Whittiaker, who advised that someone had stolen his identity and used his personal information to
open at least three credit cards in his name using the address of 3600 W 42nd Ave, Kennewick, WA 99337-2628 and using the phone numbers of
(509) 209-8643 for the home and (509) 396-1366 for the cell phone.

Mr. Whittiaker advised he has never lived in Kennedwick, WA and lives in Indiana. Mr. Whittiaker gave me his listed information for this report
and advised he did not open these credit cards.

I checked the address of 3600 W 42nd Ave and discovered it was a physical address and two story home in the City of Kennewick and in a newer
subdivision.

I searched I/Leads for the phone number of (509) 209-8643 and found no one associated with that number. I completed two unreliable internet
searches of this phone number and both times it came back to a phone in Spokane, WA with no other information.

I then searched I/Leads for the phone number of (509) 396-1366 and found no one associated with that number. I also completed two unreliable
internet searches of this phone number and both times it came back to a phone in Kennewick, WA with no other information.

At this time, Mr. Whittiaker advised that he did not have any information on the credit cards except one had made an on-line purchase at Fred
Meyer Store at https://www.fredmeyer.com/. Mr. Whittiaker advised that he would forward any further documents or information for this report
to include any location where the credit cards were used within the City of Kennewick. He would also give this report`s case number to the credit
agencies and his attorney.

I contacted the homeowner of 3900 W 42nd Ave and updated them on this case and that their address was used. They did not know anything
about the victim or anything strange by mail at their home. He did say that he was a realtor and people have access to his address and last year he
was also a victim of credit card identity theft.

Disposition: At this time, there are no suspect(s) or leads. Case Closed pending further information.

Complete.

Officer Tony Valdez, K37 (1130)



________________________________


Report: r_lw1ni.frx                                                 Page 3 of 4
                                                                                                                   Exhibit   EE
                                                                                                                      05/04/2020 12:22:52
   Case 1:20-cv-02816-JMS-MJD Document 1-33 Filed 10/30/20 Page 9 of 16 PageID #: 222
                                        Incident/Investigation Report
                Agency: KPD                  Case Number:               Date: 05/04/2020 12:22:52

OCCURED IN 2017 AND 2018
CALL RP
** LOI search completed at 04/01/20 11:12:02
** Case number KPD2012656 has been assigned for KPD:KPD




Report: r_lw1ni.frx                                       Page 4 of 4
                                                                              Exhibit   EE
                                                                                 05/04/2020 12:22:52
Case 1:20-cv-02816-JMS-MJD Document 1-33 Filed 10/30/20 Page 10 of 16 PageID #: 223




                                                                Exhibit EE
Case 1:20-cv-02816-JMS-MJD Document 1-33 Filed 10/30/20 Page 11 of 16 PageID #: 224




                                                                Exhibit EE
Case 1:20-cv-02816-JMS-MJD Document 1-33 Filed 10/30/20 Page 12 of 16 PageID #: 225




                                                                Exhibit EE
Case 1:20-cv-02816-JMS-MJD Document 1-33 Filed 10/30/20 Page 13 of 16 PageID #: 226




                                                                Exhibit EE
Case 1:20-cv-02816-JMS-MJD Document 1-33 Filed 10/30/20 Page 14 of 16 PageID #: 227




                                                                Exhibit EE
Case 1:20-cv-02816-JMS-MJD Document 1-33 Filed 10/30/20 Page 15 of 16 PageID #: 228




                                                                Exhibit EE
Case 1:20-cv-02816-JMS-MJD Document 1-33 Filed 10/30/20 Page 16 of 16 PageID #: 229



   Thomas Lee Whittaker

   Addresses for past 3+ years:



   3742 Haverhill Drive

   Indianapolis, IN 46240

   February 1994 to June 30, 2017



   11821 W Grandview Drive

   Columbus, IN 47201

   July 1, 2017 to August 10, 2017

   Our owned lake house – interim residence after sale of the Haverhill house and awaiting completion of
   the new home on 75th Street in Indianapolis.



   2260 E 75th Street

   Indianapolis, IN 46240

   August 11, 2017 to present




                                                                                     Exhibit EE
